Citation Nr: 0835403	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
rated as 10 percent disabling for the period prior to 
September 5, 2007, and 100 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel.

INTRODUCTION

The veteran served on active duty for over twenty years prior 
to his retirement in February 1973.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied a compensable 
rating for anxiety reaction.

In May 2003, the veteran provided testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.

In May 2006 and November 2007 rating decisions, the veteran 
was awarded increased ratings of 10 percent and 100 percent, 
respectively, for his anxiety reaction.  The 10 percent 
evaluation was assigned effective from March 7, 2002, the 
date his claim for an increased rating was received.  The 
total rating was assigned effective September 5, 2007.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased rating remains before the Board as the 
veteran is assigned a less than total disabling rating for 
the period between March 7, 2002, and September 5, 2007.

The veteran's appeal was previously before the Board in June 
2007 and April 2008, when the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to January 5, 2005, the veteran's 
anxiety reaction was manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.

2.  For the period between January 5, 2005, and September 5, 
2007, the veteran's anxiety reaction was manifested by 
occupational and social impairment with reduced reliability 
or productivity; deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood were 
not demonstrated.


CONCLUSIONS OF LAW

1.  For the appeal period prior to January 5, 2005, the 
schedular criteria for a disability rating in excess of 10 
percent for anxiety reaction have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic 
Code 9400 (2007).

2.  For the period between January 5, 2005, and September 5, 
2007, the schedular criteria for a disability rating of 50 
percent, but not higher, for anxiety reaction have been met. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in December 2006, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased rating.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nonetheless, 
the December 2006 letter told the veteran to submit any 
evidence or information that pertained to the claim.

The veteran has substantiated his status as a veteran.  He 
was notified of all remaining elements of Dingess notice, 
including the disability-rating and effective-date elements, 
by the December 2006 letter.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the Court 
held that, at a minimum, adequate VCAA notice in increased 
rating claim requires: (1) that VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The December 2006 letter told the veteran that to 
substantiate the claim he should submit evidence showing that 
the disability had worsened.  It also told him that in 
assigning a disability rating, VA considered the impact of 
the disability on employment.  

While the veteran has not received notice that evidence 
showing the effect of his disability on his daily life would 
aid in substantiating his claim, the Board does not find that 
any procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim(s).  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The veteran testified at his May 2003 hearing that his 
anxiety left him not wanting to wake up in the morning and 
caused a terrible feeling.  He also testified that his 
anxiety disorder affected his heart and made him feel 
anxious.  In addition, during numerous VA examinations, he 
has reported the effects of his condition on his daily life.  
For example, at his most recent VA examination in September 
2007, the veteran stated that his anxiety caused him to 
experience memory problems, such as forgetting the names of 
his cousins, made it difficult to read, and caused 
irritability, depression, and a loss of energy.  Similarly, 
he specifically stated at his September 2005 VA examination 
that his psychiatric symptoms had no impact on his activities 
of daily living.

The veteran's testimony and statements at his examinations 
establish actual knowledge that evidence related to his 
disability's affect on his daily life would aid his claim and 
shows that there was no prejudice from the absence of 
complete notice on the first and third elements of Vazquez-
Flores notice.

The issue currently before the Board is entitlement to an 
increased rating for an anxiety reaction.  The relevant 
rating criteria, as outlined below, provide for disability 
ratings not based on specific measurements or test results.  

Finally, the December 2006 letter contained examples of the 
types of evidence that could be submitted to substantiate the 
claim.

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 499 F. 
3d 1317 (Fed. Cir. 2007).  The claim was readjudicated in the 
June 2008 SSOC. Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claim for an increased rating. In this regard, the 
Board notes that the veteran's representative argued in the 
September 2008 informal hearing presentation that the 
veteran's case should be remanded for a VA examination to 
determine the severity of the veteran's symptoms for the 
period between 2002 and 2007.  As the claims folders contain 
numerous reports of VA examinations from this period, the 
Board finds that remanding the case for an additional VA 
examination is unnecessary and would only further delay the 
veteran's case.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when the 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2007).

A rating of 30 percent is warranted if there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9400 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Id.

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id. 

A GAF score of 71-80 represents "symptoms[, if] . . . 
present, . . .  are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Entitlement to service connection for anxiety reaction was 
granted in an October 1977 rating decision.  An initial 
noncompensable rating was assigned, effective August 12, 
1977.  The veteran's current claim for an increased rating 
was received on March 7, 2002.  

The veteran was provided a VA examination in June 2002.  He 
was noted to be alert, oriented, and attentive.  His affect 
was appropriate and he had regular speech.  His thought 
process was logical and coherent.  He reported that he had 
retired in 1973, but that he worked as a manager of a used 
car dealership for a year in 2000 and as a security guard for 
several months in 2001.  He had been married for the past 47 
years with three children and five grandchildren.  He got 
along exceptionally well with his family and had five to six 
close friends.  His hobbies included going to church, 
gardening, and travelling with his wife.  There was no 
evidence of delusional thought content or hallucinations.  

The veteran denied any current suicidal or homicidal 
ideation.  His memory was intact for immediate, recent, and 
remote events and he was able to concentrate.  He stated that 
while he felt depressed from time to time, he did not think 
that he had a mental condition.  He denied feeling irritable 
and experiencing overwhelming anxiety.  His social 
adaptability and interactions did not appear to be impaired.  
No diagnosis was rendered and a GAF score of 79 was assigned.  
The examiner noted that the veteran did not appear to have 
any type of disability related to a mental health condition. 

In June 2003, the veteran was provided a second VA 
psychiatric examination.  The veteran reported that he had 
experienced chronic problems with anxiety and depression 
since his last VA examination.  He complained of insomnia, an 
exaggerated startle response, feeling on edge, and being 
somewhat irritable.  He was found to be alert, oriented, and 
cooperative.  His speech was normal and while he appeared 
relaxed, he described himself as depressed.  His affect was 
appropriate and his thought-processes were logical and goal-
directed.  

The veteran reported that his anxiety had increased since his 
wife's diagnosis of colon cancer and that he had low energy 
with occasional feelings of helplessness.  He again stated 
that he got along well with his family and that he gardened 
and worked in the yard and around the house.  Since his wife 
had begun chemotherapy for her cancer, they had ceased 
attending church and he now avoided large crowds.  The 
veteran denied experiencing hallucinations and had good 
judgment.  He did report some concentration difficulties and 
having periodic suicidal thoughts.  The diagnosis was major 
depressive disorder with a GAF score of 68.  

The examiner found that the evidence did not support a 
diagnosis of generalized anxiety disorder.  The examiner also 
concluded that it was not possible to draw a clear connection 
between the veteran's history of anxiety disorder and his 
current depression.  His overall disability was found to 
cause only mild impairment.  

Private treatment records establish that the veteran reported 
the onset of significant symptoms of anxiety and depression 
in 2003.  His doctor increased the dosage of his anti-
depressant medication and in October 2004, and noted that the 
veteran would probably continue to experience periodic 
episodes of anxiety and depression requiring treatment 
throughout his life.  

The veteran was provided another VA examination in January 
2005.  He reported that his depressive symptoms had not begun 
with his wife's diagnosis of depression, but had instead been 
present for many years.  He complained of difficulty 
sleeping, intrusive thoughts, exaggerated startle response, 
hypervigilance, and difficulties concentrating.  He also 
complained of problems with depression and experiencing 
periodic suicidal thoughts.  

The veteran stated that he had a low energy level, was easily 
frustrated and irritable, and experienced emotional numbing.  
He experienced panic attacks manifested by hot flashes, 
shortness of breath, sweating, and a sense of impending doom.  
He was alert and oriented and neatly dressed.  His speech was 
slow and halting, but his thought processes were logical and 
goal-directed.  The veteran stated that he worried about his 
wife's cancer recurring.  The activities he enjoyed were 
serving as a deacon in his church and working with senior 
citizens.  He was unable to garden as he could no longer work 
the tiller.  The diagnosis was post-traumatic stress disorder 
(PTSD) and a GAF score of 48 was assigned.  The examiner 
concluded that the veteran's symptoms of depression and 
anxiety were attributable to PTSD.  His social adaptability 
and interaction with others was severely impaired due to his 
irritability and his flexibility and efficiency in an 
industrial environment were found to be totally impaired.  
His total level of disability was severe.  

In September 2005, the veteran underwent another VA 
psychiatric examination.  He stated that he did not report 
symptoms of anxiety at his June 2002 VA examination because 
he did not think they were more than what other people 
experienced.  He complained of feeling anxious and stated 
that his symptoms had worsened, although he denied any impact 
on his activities of daily living.  The veteran was alert, 
oriented, and attentive.  His mood was euthymic and 
appropriate, although sometimes his presentation did not 
match his reported symptoms.  His speech was regular and he 
was cooperative.  The veteran stated that he had a very good 
relationship with his family and that he had four close 
friends whom he saw weekly at church.  He denied 
hallucinations and any current suicidal or homicidal 
ideation.  His memory was intact and he was able to 
concentrate, but was a little slow.  

The examiner found that the evidence did not support a 
diagnosis of PTSD, but that there was evidence to support a 
diagnosis of nonspecified anxiety disorder.  A GAF score of 
68 was assigned.  The examiner concluded that the veteran 
exhibited mild symptoms best associated with an anxiety 
disorder.  The examiner did note that the veteran seemed to 
exaggerate some of his symptoms, but that he did experience 
some mild impairment in the area of social adaptability and 
employability.  

The veteran's most recent VA examination was performed in 
September 2007 by the examiner who had performed the January 
2005 examination.  When asked about the change in his 
condition between the January 2005 and September 2005 VA 
examinations, the veteran reported feeling uncomfortable with 
the previous VA examiner and being reluctant to talk about 
his symptoms with her.  He continued to experience problems 
with an exaggerated startle response and avoiding loud areas 
and crowds.  He also reported insomnia, hypervigilance, and 
an overall increase in his PTSD symptoms beginning with the 
war in Iraq and his wife's diagnosis of cancer.  He reported 
feeling more anxious and depressed, with periodic suicidal 
thoughts, and having difficulty with his memory.  His 
problems concentrating made it difficult to read.  The 
veteran stated that he had some homicidal thoughts several 
years ago related to his ex son-in-law and his treatment of 
his daughter.  

The veteran was alert and oriented.  His speech was slow and 
halting, and he sat on the edge of his chair and wrung his 
hands during the examination.  His affect ranged from anxious 
to angry to sad depending on what he talked about.  His 
thought processes were logical and he denied any 
hallucinations with the exception of flashbacks.  Judgment 
was good, but the veteran reported periodic suicidal ideation 
and homicidal thoughts when he was angry.

The examiner found that the veteran's symptoms had increased 
in severity since the January 2005 examination and there was 
no evidence that his symptoms had lessened during his 
September 2005 VA examination.  The examiner did not agree 
with the conclusion that the veteran exaggerated his symptoms 
and opined that he clearly met the criteria for a diagnosis 
of PTSD.  While he tried to keep himself busy in his 
workshop, he was unable to do so, due to his physical 
disabilities.  

The veteran had reduced his activities such as going to 
church and was no longer a deacon.  The diagnosis was severe 
PTSD, severe major depressive disorder, and dysthymic 
disorder.  A GAF score of 38 was assigned.  The examiner 
noted that the veteran had shown a continual progression and 
worsening of symptoms that were related to his active duty 
service.  His social adaptability and interactions with 
others were totally impaired with the exception of his 
relationships with his family.  The examiner concluded that 
the veteran was totally impaired due to PTSD and depressive 
disorders and was unemployable.  

Period Prior to January 5, 2005

While the veteran endorsed some of the symptoms associated 
with an increased rating during the period prior to January 
5, 2005, the VA examiners found at most mild social and 
occupational impairment from psychiatric disabilities.  It 
has been reported that the veteran's disability increased 
with the onset of the Iraq War and his wife's illness in 
2003.  This report is supported by the fact that the 
veteran's GAF scores decreased during this period.  Those 
scores, however, continued to be indicative of at most mild 
social and occupational impairment.

Although the veteran reported at his September 2005 VA 
examination that he did not tell the June 2002 VA examiner 
about his complaints of anxiety because he was not 
comfortable talking to her, the June 2002 examination report 
reflects that the veteran provided a full history related to 
his mental health, occupation, and personal life and a 
detailed mental status examination was reported.  The 
examiner, after interviewing the veteran, found that there 
was no evidence of an Axis I mental health disorder and the 
subsequent examinations in 2003 continued to show only mild 
impairment.  For his part, the veteran has not reported 
specific symptoms that would contradict the findings reported 
on the VA examinations.

As the weight of the evidence does not establish that the 
veteran's service-connected anxiety reaction most nearly 
approximated the criteria associated with an increased rating 
during the period prior to January 5, 2005, an evaluation in 
excess of 10 percent for this period is not warranted.  

Period Between January 5, 2005, and September 5, 2007

The Board notes that the VA examination reports relevant to 
this period are in conflict regarding the severity of the 
veteran's symptoms and the appropriate diagnosis.  The 
physician who conducted the January 2005 VA examination, 
found severe disability due to PTSD and major depression.  
The psychologist who conducted the September 2005 VA 
examination came to a different conclusion, finding that the 
evidence did not support a diagnosis of PTSD and that the 
veteran's psychological symptoms were mild.  

The Court has held that VA regulations require that, unless 
the symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here anxiety, has 
not been distinguished from any other diagnosed psychiatric 
disorders, VA must consider all psychiatric symptoms in the 
adjudication of the claim. Mittleider v. West, 11 Vet. App. 
181 (1998).  As the medical evidence during the claims period 
consists of conflicting VA examination reports diagnosing non 
service-connected PTSD and service-connected anxiety 
disorder, the Board will resolve all doubt in favor of the 
veteran and consider all his psychiatric symptoms while 
rating his anxiety reaction.
 
While there is some conflict between the January 2005 and 
September 2005 VA examination reports regarding the severity 
of the psychiatric disability, the Board finds that the 
veteran's occupation and social impairment has most nearly 
contemplated the criteria associated with an increased rating 
of 50 percent during this period.  

The veteran complained of increased anxiety and depression as 
well as difficulty sleeping to both the January 2005 and 
September 2005 VA examiners.  While he also reported 
intrusive thoughts, an exaggerated startle response, 
hypervigilance, difficulties concentrating, and periodic 
suicidal thoughts to the January 2005 VA examiner, the 
September 2005 VA examiner found that there was some evidence 
of symptom exaggeration. The evidence also shows that the 
veteran has manifested irregular speech, memory impairment, 
panic attacks, and disturbances in motivation and mood.  GAF 
scores of 48 and 68, consistent with symptoms ranging from 
serious to mild, were assigned by the VA examiners.  The 
January 2005 VA examiner found that the veteran's psychiatric 
conditions were severe while the September 2005 concluded 
that the veteran experienced only mild impairment in the area 
of social adaptability and employability. As the record 
contains evidence of both mild and serious symptoms during 
this period, the Board finds that an increased rating of 50 
percent is appropriate.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

For the period between January 5, 2005, and September 5, 
2007, the veteran was noted by both examiners to have a good 
relationship with his family, to have been married for almost 
50 years, and to enjoy working at his church as a deacon and 
with his wife among senior citizens.  His thought processes 
during this period were consistently normal, and his judgment 
was good.  Although the January 2005 VA examiner opined that 
the veteran's occupational impairment was total, this opinion 
seems inconsistent with the reports that he enjoyed his work 
as a deacon, and that he actually functioned better when 
working.  The September 2005 VA examiner concluded that the 
veteran's occupational impairment was only mild.  Therefore, 
the Board cannot conclude that the veteran experienced 
significant occupational impairment during this period.  As 
the evidence does not show deficiencies in the areas of 
school, family relations, judgment, and thinking, an 
increased rating of 70 percent is not warranted for the 
period between January 5, 2005, and September 5, 2007.  

The Board has considered reasonable doubt and all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4.   Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation then that discussed above.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
veteran's disability.  The veteran's service-connected 
anxiety condition is manifested by symptoms such as irregular 
speech, memory impairment, panic attacks, disturbances in 
motivation and mood, and occupational and social impairment.  
With respect to the period beginning September 7, 2007, the 
evidence establishes that the veteran is unemployable due to 
his service-connected disability.  These symptoms, including 
the veteran's unemployability, and his occupational 
impairment for the claims periods prior to September 5, 2007, 
are specifically contemplated by the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
veteran's disabilities and referral for consideration of 
extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for anxiety 
reaction for the period prior to January 5, 2005, is denied.

Entitlement to an increased rating of 50 percent, for anxiety 
reaction for the period between January 5, 2005, and 
September 5, 2007, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


